Title: From George Washington to John Hancock, 18 August 1777
From: Washington, George
To: Hancock, John



Sir
Neshamini Camp [Pa.] August 18: 1777

I last night had the Honor of your Favor of the 17th with Its Inclosure. You will perceive by my Letter of yesterday, transmitted by favor of the Marquis De la Fayette, that I had been so happy, as to anticipate the views of Congress by ordering Colo. Morgan to march with his Corps to the Northern Army. I have the Honor to be with great respect Sir Yr Most Obedt servant

Go: Washington

